Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim language in claims 1, 7 and 10, “a first/second value representative of a cost of transmission” fails to clearly and distinctly define the subject matter. It is unclear what the metes and bounds of such encompass.  It is unclear whether this represents some monetary expense related to the transmission or if this represents characteristics of power consumption, frequency bandwidth, etc.
In claims 4-6, the “values” are broadly recited concepts and do not have any particular definition of the metes and bounds of the claims. As such, terminology reflecting “higher” or “lower,” which in themselves are relative terms, do not provide a clear and distinct limitation on the scope of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It is unclear what further limitation is afforded by the language of claim 8 since the entity of claim 7 is already defined as an entity managing transmissions of geographic locations from a geolocation beacon.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chou (20020177476).
Chou (20020177476) discloses a communication system and method for tracking an asset which globally accesses multiple communication networks and switches among them, choosing the most economic, available communication mode without need for a constant power supply. Chou discloses a mobile entity comprising a location module 12 (e.g. [0059]+) that determines geographic locations as it moves. Additionally, the entity includes a communication module 14 (e.g. [0075]+) wherein module 14 must be built on a scalable, multi-platform architecture to ensure uninterrupted global communication. Communication module 14 has a subprogram that evaluates the validity of each communication system and determines the most cost-effective mode available, and automatically switches the communication to that mode [0077]. The communication module may operate using local RF communication, multi-band cellular communication and satellite communication. The entity further includes an antenna module 18 (e.g. [0110]+) for transmission/reception of the various positioning and communication signals. The entity also comprises a processor module 20 (e.g. [0122]+) for controlling the power, communication and location modules.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hickman et al (5,635,940) disclose a device and method for communicating a plurality of geographical locations as a mobile device 1 moves from a first region to a second region including a processor 6, memory 8, 10 and a global position input 16, e.g. a GPS receiver, including continuously and automatically updating its position and allowing automatic reconfiguration of communication protocols and data.. Initially, the device 1 is positioned in a first region associated with a first value, i.e. an index between the GPS position and communication protocol, and communicates its geographic location using a first configuration determined by configuraton program 5 retrieved from a configuration database 9. Subsequently, the device moves to a second position which is compared relative to the first position and if different, i.e. it has moved into a second region, the configuration program 5 assigns a different configuration associated with a second value, i.e. an index between the second GPS position and communication protocol. The information for configuring the digital equipment is preferably stored with the digital equipment in a non-volatile storage medium such as a hard drive, ROM, a flash card (e.g. a PCMCIA card), etc. After the geographic location is determined, the configuration process uses the determined location to retrieve the corresponding configuration information. The configuration information is used to configure the digital equipment by either incorporating the configuration process into the communications application, or by intercepting the communication information and/or commands as it is being sent by the application to the communication channel and replacing it with the configuration information for the new geographic location (3:13+). One application of the invention is to aid is the reconfiguration of digital equipment as it is moved from one location to another. For example, if a portable computer is moved between the office and home, it would be desirable to reconfigure a number of communication programs and protocols to reflect the location in which it is being used (e.g. 3:30+). Another related application of the invention is the automatic reconfiguration of a digital apparatus' communication process based on its location in order to connect to connect to the closest node of a particular electronic information service. To avoid long distance charges, these services provide local access phone numbers for connecting to the network. Also, the communication parameters such as baud rate, parity, data bits, and stop bits, may vary between the different local access numbers. It is necessary to reconfigure a portable computer's communication process to facilitate connecting to an information service based on the geographic location of the computer (e.g. 3:44+).
Whelan et al (6,067,044) disclose a method and an entity for managing transmissions of geolocation data including a GPS receiver 22 for determining geolocation data, a communication interface 30 for controlling first 26 and second 28 wireless communication systems and a power management system 32.
Souissi (6,167,268) teaches a method for controlling scanning of a subscriber unit communicating with a first wireless system. The method comprises the steps of determining a location at which the subscriber unit is positioned, calculating a distance between the location and a second wireless system preferred by the subscriber unit, and deciding whether the subscriber unit will scan for a signal from the second wireless system, based upon the distance.
Najafi (2002198980) discloses an asset management and monitoring system for selecting a network for data transmission and comprises a global positioning system receiver; a wireless transceiver capable of communicating with at least two networks; a processor; and a memory device. The management of the communication is based on determining which wireless networks are available; determining which of the available wireless networks have sufficient bandwidth to transmit the data segment; performing a weighted scored analysis of the available wireless networks having sufficient bandwidth as a function of network attributes and data segment attribute weights; selecting a wireless network having the highest weighted score; and transmitting the data segment to the selected wireless network for transmission to a monitoring station or other destination [0007].
Koontz et al (8,538,373) disclose an system and method for an entity/tracking device 110 transmitting geographic locations in order to be tracked including an entity comprising a processor 201 and memory 250 which further includes a set of network communication modules 220/222 (3:41+), 230/232 (3:57+), 240/242, a communication control module 212, and an input actuator. Each network communication module from the set of network communication modules is configured to send signals to a remote device 120 (4:6+) via a distinct communication mode from a set of communication modes for use in tracking the entity. The communication control module is configured to automatically determine, based on a preconfigured network priority list and an availability of at least one communication mode from the set of communication modes, via which network communication module from the set of network communication modules to send a first status signal to the remote device when the communication control module is in a default operating mode. A first status signal can be sent, via the cellular communication network 130 and/or the satellite communication network 150, as a short message service (SMS) message, a short burst data (SBD) message, and/or in any other suitable format. As described in further detail herein, in some embodiments, the tracking device 110 can determine via which network (e.g., the cellular communication network 130 or the satellite communication network 150) to send the first status signal based on a network priority list, an availability of the networks, a signal strength of the networks, a geographic location of the tracking device 110, and/or the like. FIG. 3 exemplifies a network  priority list (4:65+) which may be stored in memory 250 as being exemplary to the configuration information (6:54+).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646